Citation Nr: 0328306	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a written statement dated in January 2002, the appellant 
asserted that VA's failure to excise a colon polyp discovered 
by colonoscopy in February 2000 led to the subsequent 
development of colon cancer which was surgically treated at 
Fort Sanders Regional Medical Center in February 2001.  It is 
not clear if the appellant is alleging that Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1151 are warranted on the basis of negligent treatment by 
VA.  The RO should contact the appellant and clarify whether 
she wishes to pursue a claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Subsequently, 
regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO informed the appellant of the VCAA in the 
statement of the case, it has not informed her of the 
evidence and information necessary to substantiate her claim 
or otherwise complied with the notification requirements of 
the VCAA.

The Board further notes that in May 2001, the appellant's 
representative requested that the RO take action on the 
present claim based upon the evidence then of record since 
the appellant had no additional evidence to submit in support 
of her claim.  Subsequently, however, the appellant did 
submit additional evidence in the form of incomplete private 
medical treatment records from Fort Sanders Regional Medical 
Center in Knoxville, Tennessee.  In addition, the current 
record does not reflect any VA medical records pertaining to 
the treatment of the veteran after February 2000, over one 
year prior to his death at the age of 87 in March 2001.  It 
is important that an attempt be made to obtain the complete 
VA and private medical records in question.  

In addition, the Board has noted that the statement of the 
case issued to the appellant in June 2002 does not reflect 
citations to the controlling legal criteria found at 
38 U.S.C.A. § 1310 (West 2002) and 38 C.F.R. § 3.312 (2003); 
but rather cites the provisions of 38 C.F.R. §§ 3.22 and 
3.305, which are completely irrelevant to the present appeal.  
Although the appellant and her representative nevertheless 
appear to be aware of the relevant legal criteria, this 
deficiency in the statement of the case can only confuse 
matters and should be corrected.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing her with the notice 
required under 38 U.S.C. § 5103(a).  In 
particular, the appellant should be 
requested to provide the information and 
authorization necessary for the RO to 
obtain records pertaining to the 
veteran's treatment at Fort Sanders 
Regional Medical Center from December 
2000 through March 2001.  The letter 
should also inform the appellant that any 
information and evidence submitted in 
response to the letter must be received 
by the RO within one year of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.  

2.  The RO should undertake appropriate 
development to obtain all pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should obtain copies of any VA records 
pertaining to treatment or evaluation of 
the veteran during the period from 
February 2000 until his death in March 
2001.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.  

5.  Thereafter, the RO should undertake 
any further development it determines is 
indicated and then readjudicate the issue 
on appeal based upon a review of all of 
the relevant evidence.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  This supplemental statement of 
the case must include notice of the 
provisions of 38 U.S.C.A. § 1310 (West 
2002) and 38 C.F.R. § 3.312 (2003).  In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.  

The appellant need take no further action until she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




